Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Notice of Allowance is in response to applicant’s RCE with amendments/Remarks filed on 08/29/2022.
Claim Status:
Amended claims:1,5, 11, 14-16, and 20
Canceled claims: 2-3, 10, 13, and 18-19
Pending claims : 1, 4-9, 11-12, 14-17 and 20

Allowable Subject matter:

Allowable Subject matter:
Claims 1, 4- 9, 11-12, 14-17, and 20 are allowed.

The following is an examiner’s statement of reasons for the indication of allowance:
Independent claim 1 and dependent claims are allowed because the closest prior art of record and references of Fernandes et al (US 2020/0065783 A1) in view of Bishop et al (US 2009/0265249 A1), in any combination did not teach or render obvious to one of ordinary skill in the art a computer-implemented method for automatically re-processing a transaction…and at least one merchant system, method comprising:
 receiving, with the transaction processing system, a first transaction message associated with a payment transaction between the user and a merchant, the first transaction message comprising transaction data including first account data associated with a first payment device issued to the user; 
generating, with the transaction processing system, a first authorization request comprising the first account data; 
communicating, with the transaction processing system, the first authorization request to an issuer system; 
in response to determining that the first authorization request failed, automatically determining, with the transaction processing system, a second payment device associated with the user from a plurality of payment devices associated with the user based on profile data associated with the plurality of payment devices, wherein the second payment device is automatically determined without communicating with the merchant system or the user; 
automatically generating, with the transaction processing system, a second authorization request associated with the transaction, the second authorization request comprising second account data associated with the second payment device issued to the user, wherein the second authorization request is automatically generated without communicating with the merchant system or the user; 4UY8787Page 2 of 19Application No. 16/263,303 Paper Dated: August 13, 2020 In Reply to USPTO Correspondence of May 15, 2020 Attorney Docket No. 8223-1805559 (3122US01) 
communicating, with the transaction processing system, the second authorization request to a second issuer system associated with the second payment device; and 
in response to determining that the second authorization request was approved by the second issuer system, processing, with the transaction processing system, the transaction based on the transaction data and the second account data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.

Chatterjee et al(et al (US 8,577,803 B2) discloses Virtual Wallet Card Selection Apparatuses, Method and System.
Andersson et al (WO 2022/022820 A1) discloses Computer System, Method and Computer Program Product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698